Citation Nr: 0300081	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for right 
carpal navicular bone fracture, bone graft, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
left radius fracture, status post open reduction internal 
fixation, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
right foot fracture, navicular calcaneous, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970 and from January 1974 to November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of 
the Fort Harrison, Montana, Department of Veterans Affairs 
(VA) Medical and Regional Office (RO).  The RO continued 
the 10 percent evaluation for status post right foot 
fracture, navicular calcaneus, and continued the 
noncompensable evaluations for right carpal navicular bone 
fracture, bone graft, and status post left radius 
fracture.

In June 2000, the veteran had a personal hearing before 
the undersigned Board Member.  A transcript of that 
hearing has been associated with the claims file.

In January 2001, the Board remanded the claims for 
additional development and adjudicative action.  In an 
August 2002 rating decision, the RO granted a 30 percent 
evaluation for status post right foot fracture, navicular 
calcaneous; granted a 10 percent evaluation for status 
post left radius fracture; and granted a 10 percent 
evaluation for right carpal navicular bone fracture, bone 
graft.  The case has been returned to the Board for 
further appellate review.  

The Board notes that in the August 2002 rating decision, 
the RO stated that the award of an increased rating for 
the right carpal navicular fracture was a complete grant 
of the benefit sought and the awards of the increased 
evaluations for the left radius fracture and right foot 
fracture were partial grants of the benefits sought on 
appeal; the RO asked the veteran that if he was satisfied 
with any of the awards, he should let the RO know as soon 
as possible.  The RO notified the veteran of the August 
2002 rating decision in September 2002.  In a statement 
received by the veteran that same month, he referenced the 
date of the September 2002 notification of the rating 
decision and stated that he agreed to waive the 60-day 
period concerning the issues of his right foot and left 
radius fracture.  The RO has construed this as the veteran 
withdrawing the issue of a higher evaluation for the right 
carpal navicular bone fracture, bone graft; however, the 
Board disagrees.  The veteran was asked to inform the RO 
that if he wanted to withdraw an issue, he needed to 
indicate that he was satisfied with it.  The September 
2002 statement from the veteran, although referring only 
to the the left radius fracture and right foot fracture, 
does not necessarily indicate satisfaction with the 
decision on the right carpal navicular fracture rating.  
Thus, the Board will not construe it as a withdrawal of 
the issue of entitlement to an increased evaluation for 
right carpal navicular bone fracture, bone graft.  
Accordingly, that issue will be addressed in the decision.


FINDINGS OF FACT

1.  The current 10 percent evaluation assigned to right 
carpal navicular bone fracture, bone graft, is the maximum 
evaluation for limitation of motion of the wrist.

2.  The current 10 percent evaluation assigned to status 
post left radius fracture is the maximum evaluation for 
limitation of motion of the wrist.

3.  Status post right foot fracture, navicular calcaneous, 
is manifested by no more than severe residuals of a foot 
injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right carpal navicular bone fracture, bone graft have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for status post left radius fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215.

3.  The criteria for an evaluation in excess of 30 percent 
for status post right foot fracture, navicular calcaneous, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of the 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claims by means 
of the discussions in the August 1998 and August 2002 
rating decisions, the May 1999 statement of the case, and 
the September 2002 supplemental statement of the case.  In 
the August 1998 rating decision and the May 1999 statement 
of the case, the RO specifically told the veteran of the 
evidence necessary to establish increased evaluations for 
all three service-connected disabilities.  The August 2002 
rating decision and the September 2002 supplemental 
statement of the case also provided the veteran with 
notice of the evidence necessary to obtain evaluations in 
excess of those that they granted in the August 2002 
rating decision.  The veteran was specifically told that 
the evidence did not show that he had ankylosis of the 
right wrist to warrant an evaluation in excess of 
10 percent for right carpal navicular bone fracture, bone 
graft.  He was told that the evidence did not show that he 
had limitation of flexion of the left forearm to 
90 degrees to warrant a 20 percent evaluation for status 
post left radius fracture.  Finally, the RO told the 
veteran that in order for him to receive an evaluation in 
excess of 30 percent for status post right foot fracture, 
navicular calcaneous, the evidence would need to show loss 
of use of the right foot.  Therefore, the Board finds that 
VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In a February 
1998 letter, the RO stated that it was working on his 
claim for increased evaluations for his service-connected 
disabilities.  Under the heading entitled, "What We Can 
Request For You," the RO told the veteran that if he 
completed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, that it would request any 
private medical records that he indicated for him.  
However, the RO explained that obtaining private medical 
records was ultimately his responsibility.  Under the 
heading entitled, "VA Action," the RO told the veteran 
that it had requested his VA treatment records from the 
Fort Harrison, Montana, facility.  The statement of the 
case and supplemental statement of the case also advised 
him of the evidence that had been obtained and considered 
by the RO.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the veteran's available service 
medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the Fort Harrison, Montana, medical facility 
(including the Billings VA outpatient clinic), dated from 
February 1995 to July 2002.  The Board notes that the 
veteran has stated he has not received any private medical 
treatment for his service-connected disabilities and only 
received treatment at the Fort Harrison, Montana, medical 
facility.  The veteran has not indicated that he is in 
receipt of Social Security Administration disability 
benefits pertaining to any of the service-connected 
disabilities, and, thus, VA had no duty to seek to obtain 
the Social Security records.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo two VA 
examinations related to his claims.

For the reasons stated above, the requirements of the VCAA 
have been met by the RO to the extent possible.

II.  Decision

Service connection for fracture of the navicular-calcaneus 
of the right foot, fracture of left radius, status post 
open reduction internal fixation, and fracture of the 
right wrist, status post bone graft, was granted by means 
of a September 1986 rating decision and assigned 
10 percent, noncompensable, and noncompensable 
evaluations, respectively, effective April 28, 1986.  

In October 1997, the veteran submitted a statement, 
requesting increased evaluations for his service-connected 
disabilities.

A March 1998 VA examination report shows that the veteran 
reported that he had injured his left forearm and right 
wrist in an accident in Germany while in service.  The 
examiner stated that examination of the right wrist 
revealed a scar, which was located on the lateral aspect 
on the ventral surface of his right wrist.  He stated 
there was no evidence of a hypertrophic scar or keloid 
formation.  The examiner added there was no wasting of any 
muscles around the right wrist or the hypothenar or thenar 
eminences.  Additionally, he stated there was no warmth, 
erythema, or free fluid in the wrist.  The examiner 
reported that the veteran was able to dorsiflex the right 
wrist to about 70 degrees, plantarflex to about 
80 degrees, pronate the right forearm to about 80 degrees, 
and supinate to about 85 degrees.  He noted the veteran 
was also able to ulnar deviate the right wrist to about 
45 degrees and radial deviate to about 25 degrees.  The 
examiner stated there was no evidence of pain or 
discomfort due to this range of motion and added, 
"Absolutely normal range of motion of his right wrist."  
Hand grip was reported as 5/5, and the examiner stated 
there was no evidence of any weakness with the right hand 
grip.  He concluded that the veteran had an "[e]ssentially 
normal right wrist and hand examination, with normal hand 
grip."

As to the left wrist, the examiner stated that examination 
revealed a scar in the breadth on the left forearm.  He 
reported the veteran was able to dorsiflex the left wrist 
to about 75 degrees, plantarflex to about 80 degrees, 
ulnar deviate the left wrist to about 45 degrees, radial 
deviate to about 20 degrees, supinate the left arm to 
about 85 degrees, and pronate the arm to about 85 degrees.  
The examiner stated that there was no evidence of any pain 
or discomfort during this range of motion and no loss of 
any range of motion due to pain, discomfort, or fixed 
deformity or rigidity.  He added that there was no 
evidence of any wasting of the muscles of the left 
forearm, wrist, and hand or wasting of the thenar and 
hypothenar eminences.  The examiner stated that grip 
strength was 5/5.  He reported that there was no evidence 
of any free fluid, warmth, or tenderness, and no evidence 
of any hypesthesia of the forearm, wrist, or hand.  The 
examiner stated that examination revealed an essentially 
normal left wrist, hand, and forearm.

Examination of the right ankle/foot revealed no evidence 
of any warmth, erythema, or free fluid in the right ankle.  
The examiner stated that the foot was normal, and there 
was no wasting of the muscles.  He reported that the 
veteran was able to plantarflex the right ankle to about 
45 degrees and dorsiflex to about 15 degrees.  The 
examiner stated there was no evidence of pain, discomfort, 
or loss of range of motion during movement of the right 
ankle.  He concluded that the veteran had an essentially 
normal right ankle joint examination and normal right foot 
examination.  

The examiner stated that x-rays taken of the right wrist 
were within normal limits.  X-rays taken of the left 
forearm showed a healed fracture of the mid shaft of the 
radius.  X-rays taken of the right ankle were normal 
without evidence of fracture or bony abnormality.  The 
examiner entered diagnoses of bilateral wrist pain and 
right foot and ankle pain.  

An August 1998 VA outpatient treatment report shows that 
the veteran reported he had fallen down the stairs in 
front of his house and inverted his ankle.  The examiner 
stated that the ankle was swollen, but that he did not see 
any erythema or other skin changes.  He noted the veteran 
was tender on the inferior and posterior to the lateral 
malleolus and that ligament structure appeared intact.  He 
stated the veteran had full range of motion and was able 
to ambulate at least 10 steps with pain.  The examiner 
entered a diagnosis of right ankle sprain.

October 1998 VA x-rays of the right wrist showed 
degenerative joint disease of the radial carpal joint 
secondary to bone graft.  That same month, an examiner 
noted that the veteran's right ankle sprain was resolving 
"just fine."

A May 1999 VA outpatient treatment report shows that the 
veteran underwent a release of the deep transverse carpal 
ligament with minimal external neurolysis of the median 
nerve.  In July 1999, the veteran reported that his right 
ankle would give out on him all the time.  The examiner 
did not report any clinical findings or enter a diagnosis.  
In November 1999, the veteran was seen with complaints of 
instability of the right ankle.  The examiner stated that 
x-rays taken revealed normal-appearing joint surfaces with 
no loose bodies.  Examination of the right ankle revealed 
full range of motion.  The examiner stated that the 
veteran had increased inversion with a +/- drawer test.  
He noted the veteran was quite tender over the lateral 
compartment.  The assessment was instability of the right 
ankle.  At that time, the right ankle was operated on to 
reconstruct the anterior talofibular ligament.

At the June 2000 hearing before the undersigned, the 
veteran testified that he had received an inadequate 
examination, stating that the VA examiner had not 
determined his ranges of motion using a goniometer.  The 
veteran asserted that his service-connected disabilities 
were worse than what the examiner had reported.  He stated 
he had numbness in his right hand.  As to his right ankle, 
the veteran stated he could not walk for more than three 
blocks.  He stated that his left arm was always tender.  
The veteran testified that he had trouble sleeping because 
of the pain in both arms and right foot.  He stated that 
his grip in his right hand had decreased to where his left 
hand grip was stronger now.

In an October 2000 VA outpatient treatment report, the 
examiner noted that there was no instability of the right 
ankle.  Physical examination revealed full range of motion 
of the right ankle with limited inversion.  The impression 
was stable right ankle with possible tibial tendon tear.  

A January 2002 VA examination report shows that the 
veteran reported constant pain in both of his wrists.  He 
stated he had sharp pain more on the left.  The veteran 
stated he had a hard time holding things.  He described 
stiffness and swelling.  The veteran stated that the 
surgery he underwent for the right wrist had not helped.  
He stated he had periods of flare-ups approximately once a 
month, which he stated occurred mostly on the right.  
Physical examination of the right upper extremity revealed 
no malunion, nonunion, or any loose motion.  The examiner 
noted a little bit of puffiness of the right palm.  He 
stated there was no pain on motion, but that there was 
definite weakness on the right compared to the left.  The 
examiner reported that the motions of the left hand were 
"essentially completely normal."  He stated that, however, 
on the right, flexion was to only 70 degrees, extension 
was barely to 10 degrees, ulnar deviation was about 
30 degrees, and radial deviation was about 20 degrees.  
The examiner stated that pain definitely affected the 
functional ability of the right wrist and also caused 
fatigability to the point where the veteran was not able 
to use it as regularly and frequently as the left side.  

As to the veteran's right foot, he stated that he had 
instability and would fall easily and could not stand for 
long periods of time.  He described having flare-ups twice 
a month, but that if he exercised everyday, the would get 
flare-ups everyday.  The veteran stated that when having a 
flare-up, he was essentially bedridden.  Examination of 
the right foot revealed some puffiness and swelling in the 
area.  Dorsiflexion was about 10 degrees, plantar flexion 
was about 30 degrees, inversion was about 15 degrees, and 
eversion was about 10 degrees.  The impressions entered 
were status post right wrist fracture with limitation of 
motion as well as easy fatigability and right foot 
fracture.  The examiner noted that the right foot affected 
the function ability secondary to pain and instability.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions 
and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right carpal navicular bone fracture, bone graft

The veteran's "major" hand is his right hand.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, 
and normal palmar flexion is from 0 to 80 degrees.  38 
C.F.R. § 4.71, Plate I (2002).  Normal ulnar deviation of 
the wrist is from 0 to 45 degrees, and normal radial 
deviation is from 0 to 20 degrees.  Id.  

Under the criteria for limitation of motion of the wrist, 
a 10 percent disability evaluation is assigned for either 
the major or minor hand with dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  

The Board has carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is 
against the grant of an evaluation in excess of 10 percent 
for right carpal navicular bone fracture, bone graft.  The 
service-connected disability is currently rated as 10 
percent disabling, which is the highest rating assignable 
under the current rating criteria for limitation of motion 
of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  A higher evaluation would require ankylosis of the 
wrist or that the veteran's right hand be in a fixed 
position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5213, 
5214 (2002).  There is no competent evidence that the 
veteran's right hand is either in a fixed position or that 
the right wrist is ankylosed to warrant consideration of 
those Diagnostic Codes, even by analogy.  See id.  For 
example, the ranges of motion for the right wrist reported 
in the March 1998 VA examination report were entirely 
normal.  Those reported in the January 2002 were normal as 
to dorsiflexion and radial deviation.  Ulnar deviation was 
15 degrees less than normal.  The Board finds that such 
findings would not allow consideration of Diagnostic Codes 
that contemplate a total lack of movement of the 
wrist/hand. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45); however, the 
analysis in DeLuca does not assist the veteran, as he is 
receiving the maximum disability evaluation for limitation 
of motion of the wrist.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (remand improper for the Board to 
consider functional loss due to pain because appellant was 
in receipt of maximum evaluation for limitation of 
function of the wrist).

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the 
noncompensable evaluation, he was correct, and the RO has 
granted a 10 percent evaluation for right carpal navicular 
bone fracture, bone graft.  However, to the extent that 
the veteran implies that he warrants more than a 
10 percent evaluation, the medical findings do not support 
an increased evaluation.  For the reasons stated above, 
the veteran's current symptoms do not warrant an 
evaluation in excess of that which he has currently for 
the service-connected right carpal navicular bone 
fracture, bone graft.  Accordingly, the preponderance of 
the evidence is against his claim, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Status post left radius fracture

The Board notes that Diagnostic Code 5215, cited above, is 
also applicable to the service-connected status post left 
radius fracture.

The Board has carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is 
against the grant of an evaluation in excess of 10 percent 
for status post left radius fracture.  The service-
connected disability is currently rated as 10 percent 
disabling, which is the highest rating assignable under 
the current rating criteria for limitation of motion of 
the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A higher evaluation under that Diagnostic Code would 
require ankylosis of the wrist or that the veteran's left 
hand be in a fixed position.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5213, 5214.  There is no competent 
evidence that the veteran's left hand is either in a fixed 
position or that his left wrist is ankylosed to warrant 
consideration of those Diagnostic Codes, even by analogy.  
See id.  For example, the ranges of motion for the left 
wrist reported in the March 1998 VA examination report 
were entirely normal.  In the January 2002 VA examination 
report, the examiner stated that the motion of the left 
hand was "essentially completely normal."  The Board finds 
that such findings would not allow consideration of 
Diagnostic Codes that contemplate a total lack of movement 
of the wrist/hand.

Additionally, the Board has considered evaluating the 
veteran's service-connected disability under Diagnostic 
Code 5212, which addresses the radius; however, there is 
no competent evidence that the veteran has either malunion 
or nonunion of the radius.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (2002).

In determining whether an evaluation in excess of 
10 percent for status post left radius fracture is 
warranted, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202; however, as stated 
above, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the wrist.  See Johnston, 10 Vet. 
App. at 85.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the 
noncompensable evaluation, he was correct, and the RO has 
granted a 10 percent evaluation for status post left 
radius fracture.  However, to the extent that the veteran 
implies that he warrants more than a 10 percent 
evaluation, the medical findings do not support an 
increased evaluation.  For the reasons stated above, the 
veteran's current symptoms do not warrant an evaluation in 
excess of that which he has currently for the service-
connected status post left radius fracture.  Accordingly, 
the preponderance of the evidence is against his claim, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

C.  Status post right foot fracture, navicular calcaneous

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2002).  Normal 
plantar flexion is from 0 degrees to 45 degrees.  Id.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2002).  With actual loss of 
use of the foot, it will be rated at 40 percent.  Id. at 
Note.

The Board notes that the RO granted a temporary total 
evaluation following surgery necessitating convalescence 
from November 24, 1999, to December 31, 1999.  The veteran 
has not filed a notice of disagreement as to temporary 
total evaluation and, therefore, it will not be addressed 
below.

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for status 
post right foot fracture, navicular calcaneous.  In March 
1998, the veteran had full plantarflexion of the ankle and 
a loss of 5 degrees in dorsiflexion.  The examiner found 
no evidence of pain, discomfort, or loss of range of 
motion.  He concluded that the veteran had a normal right 
ankle joint and normal right foot examination.  The 
veteran subsequently injured himself when he inverted his 
ankle while coming down stairs outside of his house.  At 
that time, pain was noted in the right ankle.  He 
underwent surgery on his right ankle in November 1999.  By 
October 2000, the examiner stated that the veteran had no 
instability of the right ankle and had full range of 
motion with limited inversion.  In the January 2002, the 
veteran had 30 degrees of plantar flexion and 10 degrees 
of dorsiflexion.  The Board finds that such findings are 
indicative of no more than a 30 percent evaluation for 
status post right foot fracture, navicular calcaneous.  As 
stated above, a 30 percent evaluation under Diagnostic 
Code 5284 contemplates severe residuals from a foot 
injury.  The above-described clinical findings in the 
examination reports establish residuals of a foot injury 
that are no more than severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board finds, additionally, that the above-described 
symptoms do not establish residuals of a foot injury that 
have resulted in the loss of use of the foot.  In March 
1998, the examiner noted that there was no wasting of the 
muscles in the area.  The veteran has limitation of motion 
of the ankle and his 30 percent evaluation exceeds the 
maximum evaluation for limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The veteran 
asserted at the January 2002 examination that if he 
exercises on a daily basis, he has flare-ups of his right 
ankle/foot everyday to the point that he is essentially 
bedridden.  However, no medical professional has stated 
that the veteran has loss of use of his right foot.  The 
Board finds that the preponderance of the evidence is 
against a finding that the veteran has loss of use of his 
right foot to warrant a 40 percent evaluation under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

Additionally, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202.  The Board finds that the 
preponderance of the evidence is against the grant an 
evaluation in excess of 30 percent on the basis of 
functional impairment.  Under Diagnostic Code 5284, it 
indicates that a 40 percent evaluation is warranted for 
loss of use of the foot.  As stated above, there is no 
evidence that the veteran has loss of use of his right 
foot.  The current 30 percent evaluation contemplates the 
severe symptomatology that the veteran experiences, 
including the fatigability that he has described.  At the 
time the veteran filed his claim for an increased 
evaluation, he was rated at 10 percent.  The RO has taken 
his functional impairment into account in granting the 
30 percent evaluation.  The Board notes that the RO 
granted the 30 percent evaluation all the way back to the 
date of the veteran's claim in October 1997.  Thus, 
considering pain, weakness, incoordination, and excess 
fatigability; the symptomatology from status post right 
foot fracture, navicular calcaneus, does not approximate 
the criteria for an evaluation in excess of 40 percent 
based on functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  
Accordingly, the Board finds that the service-connected 
status post right foot fracture, navicular calcaneus, is 
no more than 30 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted an increased 
evaluation, he was correct, and the RO granted a 
30 percent evaluation.  However, to the extent that the 
veteran has asserted he warrants more than a 30 percent 
evaluation for the right foot, the medical findings do not 
support his contentions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements 
and testimony, even if sworn, in support of a claim for 
monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess 
of 30 percent for status post right foot fracture, 
navicular calcaneus, is not warranted.  Accordingly, the 
preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

D.  Extraschedular

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
right carpal navicular bone fracture, bone graft, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
status post left radius fracture is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post right foot fracture, navicular calcaneous, is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

